Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on August 2nd, 2022.  Claims 1-4, 8, and 10 are pending.  Claims 5-7, 9, and 11 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The configuration of the computer to determine the presence of at least one Hz nanocrystal is drawn to new matter in the claims.
Specifically, with respect to the programming in claim 1 (and cl. 8, discussed I likewise fashion below; and likewise with respect to dependent claims thereof) and the identification of a time-resolved optical scattering image depicting a change in photodetector signal of at least 0.5 V for at least 10ns is drawn to new matter in the claims and is not sufficiently disclosed therein.
Examiner notes from Applicant’s remarks that figure 9 is being relied upon for support.
Initially, Examiner asserts that the drawings are legible.  Examiner notes that the filed color drawings are legible and the illegibility was mistaken due to the original, normally filed drawings, as well as the drawings being reproduced in the remarks in which such scans were blurry.
Even so, figure 9 does not show these thresholds for the time-resolved optical scattering image of at least 0.5 V for at least 10ns.
As best approximated by the figure, a photodetector signal for items A-C (those corresponding to an isolated Hz crystal, an immature cultured malarial sample with Hz crystal(s), and mature cultured malarial sample with Hz crystal(s)), is seen in best approximation and estimation in the range of 0.15 0.17V and 0.5 is not even within the limits of the graph shown in “Optical IV” which corresponds to the time-resolved optical scattering image.
Examiner further notes that an approximation and estimation to the values does not suffice to provide basis for the particular values being relied upon in the claims.

This is further seen with respect to the time for which the bubble expansion and subsequent collapse occurs given as at least 10ns.  The graduations in figure 9 IV are at intervals of 150ns, and does not provide sufficient basis for attempting to define the assumed peak in “B” as spanning 10ns, wherein the data itself has many minor variations as shown in the rapid up/down signals, as well as with graduations that are 15x that of the desired particular width to be defined.  There are many perturbations/jumping of the data and even in the area of the most extreme peak and valley, it is unclear what constitutes the beginning of this period and what constitutes its end point, and the disclosure does not offer additional support or discussion thereto and with these particular thresholds
Further, this threshold is not particularly recited and disclosed within the remainder of the disclosure (including the written portion) so as to provide particular basis to these thresholds and the drawing’s depiction.  Applicant’s disclosure is missing such particular experimental results from the disclosure and the general depiction in the figures (and including notable fig. 9) is insufficient in providing basis for the recited threshold.

This is likewise seen with respect to claim 8.  Examiner notes that while figure 9-C may appear to show an approximate pressure pulse of at least 0.05V, the remaining figures 9A-B do not show this degree of pressure pulse.  This is noteworthy as it appears from claim 1 and the recited thresholds, that it is at least Applicant’s intention to capture all of Figures 9A,B, and C as showing PTNB from Hz cystal(s) in various circumstances, and claim 8, at best with estimation, appears to only cover Fig. 9C with respect to one aspect of the threshold.
Speaking to the other aspect of the threshold, the 0.1 microsecond (or 10 nanoseconds) is not sufficiently disclosed for likewise reasons as discussed above wherein figure 9’s general depiction is insufficient.  The graduations are at 1 microsecond intervals, and providing to particularly define the very particular span from the assumed start of the peak and assumed end point after an assumed opposing peak and return back to a normal or “zero” state (there are many perturbations/jumping of the data and even in the area of the most extreme peak and valley, it is unclear what constitutes the beginning of this period and what constitutes its end point, and the disclosure does not offer additional support or discussion thereto and with these particular thresholds) as in fig. 9C (or 9A,B as well) to coincide with at least 0.1microsecond is not afforded by the drawing.
And likewise, to the above, the disclosure is silent to these particular threshold values within the written portion of the specification in order to inform one of ordinary skill of the art and with respect to the corresponding drawings (notably, as in Fig. 9).





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed above, and in view of the amendments made to the claims, claims 1-4, 8, and 10 are rejected under 35 USC 112 a/1st paragraph as introducing new matter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798